Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Drawings
The drawings are accepted. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1 and 4 recite “interference abnormality.”  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JP H0870013 (see of record drawings and examiner provided EPO text for citations).
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP 2114.


    PNG
    media_image1.png
    334
    628
    media_image1.png
    Greyscale



As to claims 2, 9 and 10, JP ‘013 discloses the press head as detailed above.  The examiner is interpreting “a pressing pressure of the head” as any pressing pressure of the head, including the initial contact the head makes with 24.  The smallest amount of pressing pressure the head is capable of exerting (any pressuring less than zero) is inherently less than the load bearing capacity of the support platform and carrier because for 23 to properly bond to 24, the structural integrity of 45 and 48 must remain intact.  If 45 and 48 collapsed under any pressure from the head, the bond would not form properly. Therefore, JP ‘013 discloses the device wherein a load bearing capacity of the support platform is greater than a pressing pressure of the press head, and a load bearing capacity of the carrier is greater than the pressing pressure of the press head.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘013 as applied to claims 1 and 8 above, and further in view of JP H07130795.

JP ‘013 disclose a press head as detailed above.  If it is not taken that JP ‘013 inherently discloses a load bearing capacity of the support platform being greater than a pressing pressure of the press head, and a load bearing capacity of the carrier being greater than the pressing pressure of the press head, the following rejection is set forth:

JP ‘795 discloses bonding device capable of bonding a display panel, with a carrier (uppermost vertical protrusion of 13) and a support platform 13, a press head 2 above the carrier and the support platform (fig 11-12, para 28-30).  The carrier and support platform remain intact after being subjected to the press head, and thus a load bearing capacity of the support platform being greater than a pressing pressure of the press head, and a load bearing capacity of the carrier being greater than the pressing pressure of the press head.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify JP ‘013 such that the thus a load bearing capacity of the support platform being greater than a pressing pressure of the press head, and a load bearing capacity of the carrier being greater than the pressing pressure of the press head as taught by JP ‘795 as doing such provides support for the objects being bonded. 

Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that ‘013 fails to disclose “whether a relative position of a bonding stage 45 and a transparent component mounting base 48 is fixed,” the examiner asserts that this argument is not commensurate with the scope of the claims as the claims do not require such.  The applicant then argues that ‘013 does not disclose the amended limitations.  The examiner detailed why ‘013 discloses the limitations in the body of the rejection above.


Conclusion
The prior art of record and not relied upon is considered pertinent to applicant's disclosure. JP200422184 (cited in IDS) discloses a press head above a carrier and support platform.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748